Citation Nr: 0939101	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  08-13 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for allergic rhinitis, 
rated 10 percent disabling.

2.  Entitlement to a rating in excess of 30 percent for 
degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1980 until his retirement in January 2003.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision by the Columbia, 
South Carolina Department of Veterans Affairs (VA) Regional 
Office (RO) that denied a compensable rating for allergic 
rhinitis.  In April 2008, the RO increased the rating to 10 
percent, effective September 19, 2006.  As he has not 
expressed satisfaction with the 10 percent rating, and the 
rating is less than the maximum under the applicable 
criteria, the claim remains on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993).

In July 2005, the Veteran perfected appeals in the issues of 
entitlement to increased ratings for arthritic changes at L5-
S1 with chronic low back pain, ligament tear of the left knee 
and degenerative disc disease of the cervical spine.  In a 
written statement received by the RO on April 6, 2007, the 
Veteran withdrew from appellate status all of these issues.  
38 C.F.R. § 20.204.

Through various statements of record, most recently in August 
2008, the Veteran raised the issue of entitlement to service 
connection for sinusitis.  This matter has not been addressed 
by the RO.  It is referred to the RO for any appropriate 
action.

The issue of entitlement to a rating in excess of 30 percent 
for degenerative disc disease of the cervical spine is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action on his part is required.


FINDING OF FACT

Throughout the appeal period, the Veteran's allergic rhinitis 
has not been manifested by polyps.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
allergic rhinitis have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.97, Diagnostic Code 
6522 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in March 2007 and May 2008.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  Thereafter, the 
claims were readjudicated in August and October 2008 
Supplemental Statements of the Case (SSOCs).  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

Regarding VA's duty to assist, all appropriate development to 
obtain the Veteran's pertinent medical records has been 
completed.  All available, pertinent post-service treatment 
records have been obtained, and all evidence constructively 
of record (VA medical records) has been secured.  The RO 
arranged for the appropriate VA examination in 2007.  The 
Veteran has not identified any pertinent evidence that 
remains outstanding.  Evidentiary development is complete.  

VA's duties to notify and assist are met; accordingly, the 
Board will address the merits of the claim.

Allergic Rhinitis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Court has held that 
"staged" ratings are appropriate for an increased rating 
claim where the factual findings show distinct time periods 
when the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

652
2
Allergic or vasomotor rhinitis:
Rati
ng

With polyps
30

Without polyps, but with greater than 50-percent 
obstruction of nasal passage on both sides or 
complete obstruction on one side
10
38 C.F.R. § 4.97, Diagnostic Code 6522 (2009).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Historically, the Veteran had allergic rhinitis first 
diagnosed in service in 1999.  A January 2003 VA examination 
report notes that the Veteran's symptoms were controlled with 
medication; there was no evidence of nasal obstruction..  A 
July 2003 rating decision granted service connection for 
allergic rhinitis, rated noncompensable.

In September 2006, the Veteran submitted a claim for 
increased rating.

VA outpatient treatment records reflect treatment with a 
decongestant prescription for seasonal sinusitis in December 
2006.  During a January 2007 VA neurology examination, a 
review of the systems found no rhinorrhea.  March 2007 
treatment records noted inflammation and edema of the nasal 
areas, and seasonal sinusitis was the assessment.  A 
decongestant was prescribed.  

In May 2007, the Veteran failed to report for a VA 
examination.

A December 2007 VA examination report notes the Veteran's 
complaints of more persistent rhinitis.  The Veteran reported 
that he was employed full time and had not missed any work in 
the past year because of his rhinitis.  Examination revealed 
80 percent obstruction on the left side and 40 percent 
obstruction on the right side.  No polyps were noted.  

VA outpatient treatment records reflect the in January 2008, 
the Veteran was seen for sinus pain.  A magnetic resonance 
imaging (MRI) of the sinuses revealed no significant sinus 
inflammatory changes.   

In April 2008, the RO increased the rating for allergic 
rhinitis to 10 percent, effective September 19, 2006.  

In June 2008, the Veteran was seen for a VA allergy and 
immunology consultation to assess his chronic nasal drainage 
and post nasal drip.  It was noted that he had been on many 
medications without success.  It was noted that a rhinoscopy 
performed in May 2008 had revealed no polyps, no purulence, 
but the examiner was unable to access the osteomeatal complex 
on both sides, but it was patent on CT scan.   

A close review of the record revealed no distinct period 
during which the criteria for the next higher (30 percent) 
rating were met.  See Hart, supra.  There is no medical 
evidence showing that the Veteran's service-connected 
rhinitis is manifested by polyps.  (The Board notes that the 
Veteran appears to seek an increased rating based on symptoms 
which have been related to his sinusitis.  See August 2008 
statement from the Veteran.  Significantly, service 
connection for sinusitis is not in effect; this issue has not 
yet been adjudicated and is referred to the RO in the 
introduction of this decision.  Symptoms associated with 
sinusitis may not be considered in rating the service-
connected rhinitis.)  Thus, the Board finds that the criteria 
for an increased rating for rhinitis have not been met.

Finally, the Board has also considered whether referral for 
extra-schedular consideration is suggested by the record.  
There is no objective evidence that the disability picture 
presented is exceptional or that schedular criteria are 
inadequate.  The Veteran's impairment is contemplated by the 
schedular rating assigned.  See 38 C.F.R. § 3.321(b); Thun v. 
Peake, 22 Vet. App. 111 (2008).


ORDER

A rating in excess of 10 percent for allergic rhinitis is 
denied.


REMAND

As noted above, on April 6, 2007, the Veteran withdrew his 
appeal for a rating in excess of 30 percent for degenerative 
disc disease of the cervical spine.  Thereafter, on April 23, 
2008, the Veteran submitted a new claim for increased rating 
for the same disability.  One of the matters the Board must 
address is which issue or issues are properly before the 
Board.  An appeal to the Board is initiated by a NOD and 
completed by a substantive appeal after a SOC is furnished.  
In essence, the following sequence is required: There must be 
a decision by the RO; the claimant must timely express 
disagreement with the decision; VA must respond by issuing a 
SOC; and finally the claimant, after receiving the SOC, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203.

With regard to the Veteran's new claim for increased rating, 
received in April 2008, the RO, by letter dated in September 
2008, informed the Veteran that his claim for increased 
rating had been denied.  The Veteran's representative 
submitted a timely NOD in March 2009.  However, no subsequent 
SOC has been issued.  Under Manlincon v. West, 12 Vet. App. 
238 (1999), the Board must instruct the RO that this issue 
remains pending in appellate status (see 38 C.F.R. § 
3.160(c)) and requires further action.  It is noteworthy that 
the claim is not before the Board at this time and will be 
before the Board only if the Veteran timely files a 
substantive appeal.

Accordingly, the case is REMANDED for the following action:

The RO should issue an appropriate SOC in 
the matter of entitlement to a rating in 
excess of 30 percent for degenerative 
disc disease of the cervical spine.  The 
SOC should be sent to the Veteran and he 
must be advised of the time limit for 
filing a substantive appeal.  If the 
appeal is timely perfected, this matter 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


